Title: To James Madison from John G. Jackson, 13 April 1812
From: Jackson, John G.
To: Madison, James


My dear Sir.
Clarksburg 13th. April 1812
The last papers announce that Congress on your recommendation have laid an Embargo, & conjecture naturally points to war as the next step to be taken. I am rejoiced that the crisis has produced a corresponding attitude because I fully believe the national spirit & the national honor demand it; And if the Government were now to succumb—what with the pressure from abroad & at home—it would be crushed to annihilation. Yet it is a source of much regret that so large a portion of our Citizens deny the necessity or the justice of war with G B; as they will upon all occasions—adhering to the false pride of opinion—oppose every obstacle to union in which consists our strength & the consequent ability to make a strong impression upon the enemy. I do not dispair that truth will triumph over their prejudices; & the war will become more & more popular every day. Popularity is not worth pursuing because then its existence is short lived like the partiality of a coquette when assailed by the flattery of a new admirer. But it is indispensibly necessary that it should follow—in a government of the people—& it always will follow where noble ends are pursued with noble means. And I know that your administration of the government has no other objects none other aids. With affectionate regards to Mrs. M your mo obt
J G Jackson
